Citation Nr: 0023579	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  96-08 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a corneal scar and 
defective distant visual acuity of the left eye.

2. Entitlement to service connection for a right elbow 
disorder, to include degenerative joint disease, olecranon 
bursitis, and a contusion.  

3. Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of medial meniscectomy of the 
left knee with arthritis and loss of motion.

4. Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee instability and laxity.

5. Entitlement to an evaluation in excess of 10 percent for 
service-connected folliculitis and acne scarring of the 
face, neck, back, and chest.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to August 
1971 and from August 1978 to December 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1993 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued a 10 percent evaluation for 
service-connected residuals of medial meniscectomy with 
laxity of the left knee and continued a 10 percent evaluation 
for service-connected folliculitis and acne scarring of the 
face, neck, back, and chest.  

In February 1998, the Board denied entitlement to service 
connection for residuals of a right knee injury.  The Board 
noted that it did not appear that the veteran had filed a 
timely substantive appeal on the issues of entitlement to 
service connection for left eye disorders or for a right 
elbow disorder.  The Board directed the RO to make a 
determination as to whether a properly perfected substantive 
appeal had been filed and to notify the veteran of his right 
to appeal a negative determination on that issue.  The Board 
remanded the issues of entitlement to increased evaluations 
for left knee disability and for a skin disorder for further 
development to include obtaining medical treatment records 
and VA examinations.  

In the February 1998 decision, the Board further referred the 
issue of entitlement to compensable evaluations for service-
connected sebaceous cysts of the right ear and right 
shoulder.  It does not appear that the RO has addressed these 
issues.  Therefore, they are again referred to the RO for 
further development and adjudication as necessary.  

The veteran's claim for an evaluation in excess of 10 percent 
for service-connected folliculitis and acne scarring will be 
discussed in the remand portion of this decision.  


FINDINGS OF FACT

1. By rating decision in October 1995, the RO denied service 
connection for a corneal scar and defective distant visual 
acuity of the left eye and for degenerative joint disease, 
olecranon bursitis and contusion of the right elbow.  

2. In December 1995, the veteran filed a notice of 
disagreement, as to all issues addressed in the October 
1995 rating decision, except for whether new and material 
evidence had been submitted on the claim for service 
connection for a left scapular scar.  

3. In January 1996, the RO issued a statement of the case on 
all issues addressed in the December 1995 notice of 
disagreement.  

4. Within a year of the notice of the October 1995 rating 
decision, the veteran did not request an extension or 
submit an appeal, which alleged specific error of fact or 
law in the denial of service connection for a corneal scar 
and defective distant visual acuity of the left eye and 
for degenerative joint disease, olecranon bursitis and 
contusion of the right elbow.

5. In February 2000, pursuant to the February 1998 Board 
remand, the RO notified the veteran that no timely 
substantive appeal had been received as to the issues of 
service connection for a corneal scar and defective 
distant visual acuity of the left eye and for degenerative 
joint disease, olecranon bursitis and contusion of the 
right elbow.  The record contains no reply from the 
veteran as to this notice.  

6. The veteran's service-connected left knee disability is 
manifested by limitation of flexion to 115 degrees, 
limitation of extension to 10 degrees, moderate effusion, 
tenderness, mild laxity, and functional loss with regard 
to prolonged standing, kneeling, or climbing.  


CONCLUSIONS OF LAW

1. The appellant did not submit an adequate and timely 
substantive appeal on the issue of entitlement to service 
connection for a corneal scar and defective distant visual 
acuity of the left eye.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.302 (1999).

2. The appellant did not submit an adequate and timely 
substantive appeal on the issue of entitlement to service 
connection for a right elbow disorder, to include 
degenerative joint disease, olecranon bursitis, and a 
contusion.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 
20.302.

3. The criteria for a 20 percent evaluation for service-
connected residuals of medial meniscectomy of the left 
knee with arthritis and loss of motion have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5259, 5260, 5261 
(1999).

4. The criteria for an initial evaluation in excess of 10 
percent for service-connected left knee instability and 
laxity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Left Eye Disorders and Right Elbow 
Disorders

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105 (West 
1991).  The veteran timely filed a notice of disagreement to 
the October 1995 rating decision that denied service 
connection for left eye disorders and right elbow disorders.  
A statement of the case was issued in January 1996.  
An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (1999).  A substantive appeal must either indicate 
that the appeal is being perfected as to all issues addressed 
in the statement of the case, or must specifically identify 
the issues appealed.  38 C.F.R. § 20.202 (1999).  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mailed the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1999). 

The veteran submitted a VA Form 9, substantive appeal, in 
March 1996, in which he specifically stated disagreement with 
the decisions as to denial of service connection for his 
right knee injury and denial of increased evaluations for 
folliculitis and for his left knee disability.  The veteran 
did not state that he was perfecting an appeal as to all 
issues addressed in the statement of the case and made no 
mention of the issues of entitlement to service connection 
for left eye disorders or right elbow disorders.  

Accordingly, the Board finds that the veteran failed to 
submit adequate and timely substantive appeals on the issues 
of service connection for disorders of the left eye and right 
elbow.  As such, those claims are dismissed.


Evaluation of Service-Connected Left Knee Disabilities

I. Factual Background

A VA examination was conducted in December 1993.  The veteran 
reported being involved in a rock slide in 1971, during 
service in Vietnam, which resulted in twisting of his left 
knee.  Surgery was performed later that year with resection 
of a torn medial meniscus.  The veteran had current 
complaints of minimal instability and intermittent pain in 
the left knee, periodically severe.  Range of motion testing 
revealed flexion to 135 degrees, extension to 0 degrees.  
Measurement of the thighs showed one-inch atrophy on the left 
with equal measurements at the knee and calf.  The examiner 
noted minimal laxity of the anterior cruciate ligament in the 
left knee.  The examiner provided diagnoses of status post 
medial meniscectomy of the left knee, minimal laxity of 
anterior cruciate ligament of the left knee, and quadriceps 
and hamstring weakness of the left thigh.  

By rating decision in July 1994, the RO granted service 
connection for left knee medial meniscectomy with laxity with 
a 10 percent evaluation, effective from August 17, 1993.

A VA examination was conducted in August 1994.  The examiner 
noted full range of motion of the knee.  

In his VA Form 9, substantive appeal, received in March 1996, 
the veteran stated that flexibility and strength in his left 
knee was minimal.  He reported a very high level of pain with 
limitations to mobility, difficulty standing for lengths of 
time, and no stooping or bending.  He noted diagnosis of 
degenerative arthritis.  

In February 1998, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records and a VA examination.  In a November 1998 letter, the 
RO requested that the veteran identify all health care 
providers who afforded treatment for his left knee disorder 
after September 1995.  The veteran responded in November 1998 
that all of his treatment had been with VA.  

A VA examination was conducted in March 2000, and the 
examiner noted review of the veteran's claims file, including 
service medical records.  The veteran reported injury to his 
left knee in 1970 during service in Vietnam.  He stated that 
he always had aching pain in his knee, but the symptoms 
became more severe in the early 1990s and he underwent an 
arthroscopy in 1997, resulting in improvement in symptoms for 
approximately three months.  The veteran complained of 
diminished range of motion, pain, popping, and occasional 
episodes of instability and swelling.  

Physical examination revealed an antalgic gait on the left.  
Range of motion testing revealed flexion to 115 degrees and 
extension to 10 degrees.  The examiner noted moderate 
effusion and tenderness along the medial joint line.  No 
lateral subluxation or instability on the anterior drawer was 
noted, but a mild degree of valgus pseudo laxity was 
reported.  X-ray examination showed mild-to-moderate 
arthritis of the left knee.  The examiner provided an 
impression of moderate degenerative joint disease of the left 
knee status post medial meniscectomy.  The examiner stated 
that the veteran's episodes of discomfort resulted in a 
functional loss of the left knee with regard to the ability 
for prolonged standing, kneeling, or climbing.  The examiner 
further stated that the residuals of the medial meniscectomy 
in the left knee did not include weakened movement, excess 
fatigability, incoordination, or muscular atrophy.  

By rating decision in May 2000, the RO continued the 10 
percent evaluation for service-connected residuals of medial 
meniscectomy of the left knee with X-ray evidence of 
arthritis and limitation of motion and provided for a 
separate 10 percent evaluation for left knee instability and 
laxity, effective from August 11, 1995.  



II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  When a veteran is awarded service connection for 
a disability and appeals the RO's rating determination, the 
claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
In the instant case, there is no indication that there 
are additional records, which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  All benefit 
of the doubt will be resolved in the veteran's favor.  38 
C.F.R. § 4.3 (1999).

In VAOPGCPREC 23-97, the General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, the General Counsel stated that if a 
veteran does not meet the criteria for a zero percent 
evaluation under either Diagnostic Code 5260 or 5261, there 
is no additional disability for which a separate rating for 
arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997).

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1999).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

Degenerative arthritis is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of the knee warrants a 30 percent 
evaluation for limitation to 15 degrees, a 20 percent 
evaluation for limitation to 30 degrees, a 10 percent 
evaluation for limitation to 45 degrees, and a noncompensable 
evaluation for limitation to 60 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of the knee warrants a 50 percent 
evaluation for limitation to 45 degrees, a 40 percent 
evaluation for limitation to 30 degrees, a 30 percent 
evaluation for limitation to 20 degrees, a 20 percent 
evaluation for limitation to 15 degrees, a 10 percent 
evaluation for limitation to 10 degrees, and a noncompensable 
evaluation for limitation to 0 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Symptomatic removal of the semilunar cartilage of the knee 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  There is no schedular basis for an 
evaluation in excess of 10 percent on the basis of these 
criteria.  

In the instant case, none of the range of motion testing 
revealed limitation of flexion or extension equivalent to 
that required for evaluation in excess of 10 percent.  
However, the Board notes that the VA examiner in March 2000 
found that the veteran suffered some functional loss with 
regard to the ability to stand, kneel or climb for extended 
periods of time, but did not suffer from weakened movement, 
excess fatigability, incoordination, or muscular atrophy.  
The veteran reported pain, popping, and occasional 
instability and swelling.  The Board finds that the veteran's 
functional loss creates a disability picture analogous to the 
criteria for an evaluation of 20 percent under the Schedule 
for limitation of motion.  

Recurrent subluxation or lateral instability of the knee 
warrants a 30 percent evaluation if severe, a 20 percent 
evaluation if moderate, and a 10 percent evaluation if 
slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The VA examiner in December 1993 noted minimal laxity of the 
left knee.  The VA examiner in March 2000 reported a mild 
degree of valgus pseudo laxity with no subluxation or 
instability.  The record contains no medical findings 
consistent with a moderate recurrent subluxation or lateral 
instability of the left knee.  The evidence of record 
preponderates against an evaluation in excess of 10 percent 
for instability or laxity of the left knee.  


ORDER

The claim of entitlement to service connection for a corneal 
scar and defective distant visual acuity of the left eye is 
dismissed.

The claim of entitlement to service connection for a right 
elbow disorder, to include degenerative joint disease, 
olecranon bursitis, and a contusion, is dismissed.

Entitlement to an evaluation of 20 percent for service-
connected residuals of medial meniscectomy of the left knee 
with arthritis and loss of motion is granted.

Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee instability and laxity is denied.


REMAND

In February 1998, the Board remanded the veteran's claim for 
an increased evaluation for service-connected folliculitis 
and acne scarring for further development to include 
obtaining a VA examination.  The Board requested specific 
findings by the VA examiner.  A VA examination was conducted 
in March 2000, but the examiner failed to address the Board's 
request and the examiner noted that the claims file was not 
available for review.  The RO noted that the March 2000 
examination was insufficient, and a VA examination was 
rescheduled in April 2000.  The veteran failed to report for 
this examination, but the Board notes that the record 
contains no record of notice to the veteran of the 
examination.  

The regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  38 C.F.R. § 3.655 (1999).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b).  
However, unlike in original compensation claims, when the 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).  The record contains no notice 
to the veteran of the consequences of his failure to report 
for the second VA examination.  The Board finds that a 
decision under this standard, without notice to the veteran, 
would be prejudicial.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of the veteran's 
service-connected folliculitis and acne 
scarring of the face, neck, back, and 
chest.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner should state whether the 
veteran's acne and folliculitis are 
characterized by any of the following:  
1) constant exudation; 2) constant 
itching; 3) extensive lesions; 4) marked 
disfigurement; 5) ulceration; 6) 
extensive exfoliation; 7) crusting; or 
8) systemic or nervous manifestations.  
The examiner should also offer an opinion 
as to whether the veteran's acne and 
folliculitis are "exceptionally 
repugnant."  Unretouched photographs may 
be submitted to illustrate the veteran's 
condition.  The examiner should indicate 
whether the acne scars produce a marked 
and unsightly deformity of the eyelids, 
lips, or auricles.  The examiner should 
state whether there is a complete or 
exceptionally repugnant deformity of one 
side of the face from the acne scars and 
whether there is marked or repugnant 
bilateral disfigurement from the acne 
scars.  The examiner should render an 
opinion as to whether the acne scars on 
the veteran's face and neck are slight, 
moderate, severe, or exceptionally 
repugnant.  The rationale for any opinion 
should be stated in full.  

2. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

3. The RO should then adjudicate the claim 
for an evaluation in excess of 10 percent 
for service-connected folliculitis and 
acne scarring of the face, neck, back, 
and chest.  If the claim remains denied, 
the veteran should be furnished with a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites any applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

